 Case 2:20-cv-01886-WJM-MF Document 1 Filed 02/21/20 Page 1 of 2 PageID: 1




Jeffrey A. Carr
Jason J. Moreira
PEPPER HAMILTON LLP
301 Carnegie Center, Suite 400
Princeton, NJ 08543-5276
(609) 452-0808

Jennifer S. Lewin
KING & SPALDING LLP
1180 Peachtree Street N.E.
Atlanta, GA 30309-3521

Attorneys for Plaintiffs/Applicants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                                    )
                                                    ) Civil Action No. 2:20-cv-01886
                                                    )
                                                    )
IN RE MOTION TO COMPEL COMPLIANCE                   ) NOTICE OF MOTION TO COMPEL
WITH RULE 45 SUBPOENA ISSUED TO                     )       COMPLIANCE WITH RULE 45
ETHICARE ADVISORS, INC.                             ) SUBPOENA ISSUED TO ETHICARE
                                                    )               ADVISORS, INC.
                                                    )
                                                    )
                                                    ) DOCUMENT FILED ELECTRONICALLY
                                                    )
                                                    )
                                                    )

TO:    Marc C. Nielsen
       Ross McSweeney
       GROOM LAW GROUP
       1701 Pennsylvania Ave., N.W.
       Suite 1200
       Washington, D.C. 20006
       mnielsen@groom.com
       rmcsweeney@groom.com

       Attorneys for EthiCare Advisors, Inc.

               PLEASE TAKE NOTICE that Plaintiffs/Applicants Star Dialysis, LLC, Ordust

Dialysis, LLC, Routt Dialysis, LLC, Panther Dialysis, LLC, and DaVita Inc. (collectively,
  Case 2:20-cv-01886-WJM-MF Document 1 Filed 02/21/20 Page 2 of 2 PageID: 2




“Plaintiffs” or “DaVita”), by and through their undersigned counsel, shall move before the

United States District Court for the District of New Jersey on March 16, 2020 at 9:00 a.m., or as

soon thereafter as may be heard, for an order compelling EthiCare Advisors, Inc. (“EthiCare”) to

produce documents pursuant to the Subpoena served on EthiCare on November 22, 2019 in the

matter captioned Star Dialysis, LLC, et al. v. WinCo Foods Employment Benefit Plan, et al.,

Docket No. 1:18-cv-00482-EJL-CWD, venued in the United States District Court for the District

of Idaho. Plaintiffs make this application in this Court as the Subpoena, pursuant to

Rule 45(c)(2)(A), required that EthiCare produce documents within 100 miles where it regularly

transacts business and, in particular, at 301 Carnegie Center, Suite 400, Princeton, NJ 08543-

5276.

               PLEASE TAKE FURTHER NOTICE that in support of this motion, Plaintiffs

submit the accompanying Memorandum of Law and Declaration of Jennifer S. Lewin, Esq. (with

Exhibits thereto).

               Plaintiffs respectfully request oral argument on this motion to compel.

               A proposed order is included for the Court’s convenience.

                                             Respectfully submitted,

                                               /s/ Jeffrey A. Carr
                                              Jeffrey A. Carr
                                              Jason J. Moreira
                                              PEPPER HAMILTON LLP
                                              301 Carnegie Center, Suite 400
                                              Princeton, NJ 08543

                                              Jennifer S. Lewin
                                              KING & SPALDING LLP
                                              1180 Peachtree Street N.E.
                                              Atlanta, GA 30309-3521

                                              Attorneys for Plaintiffs
Dated: February 21, 2020



                                               -2-
